     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES LIABILITY                         No. 2:18-cv-02729-TLN-AC
      INSURANCE COMPANY, a Pennsylvania
12    corporation,
13                      Plaintiff,                    ORDER
14           v.
15    ROGER JOHNSTON, an individual; KIRK
      JOHNSTON, an individual; and DOES 1–
16    10, inclusive,
17                      Defendants.
18

19          This matter is before the Court on Plaintiff United States Liability Insurance Company’s

20   (“Plaintiff”) Motion for Summary Judgment. (ECF No. 11.) Defendants Roger Johnston and

21   Kirk Johnston (collectively, “Defendants”) submitted an opposition. (ECF No. 15.) Plaintiff

22   filed a reply. (ECF No. 16.) Also before the Court is Defendants’ Motion for Leave to File a

23   Counterclaim. (ECF No. 19.) Plaintiff filed an opposition, and Defendants filed a reply. (ECF

24   Nos. 20, 21.) For the reasons set forth below, the Court hereby GRANTS Plaintiff’s Motion for

25   Summary Judgment (ECF No. 11) and DENIES as moot Defendants’ Motion for Leave to File a

26   Counterclaim (ECF No. 19).

27   ///

28   ///

                                                     1
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 2 of 12


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          This case involves interpretation of a liquor liability coverage policy issued by Plaintiff to

 3   Defendants. (See ECF Nos. 1, 11.) Defendants own and operate an establishment called the

 4   Press Club in Sacramento, California. (ECF No. 15-3 at 2.)

 5                  A.      The Underlying Action

 6          Defendants have been named as defendants in a current action in Sacramento County

 7   Superior Court — Broadway, et al. v. Johnston, et al., No. 34-2017-00205761-CU-PO-GDS (the

 8   “Underlying Action”).1 In the Underlying Action, Press Club patrons Wayne A. Broadway

 9   (“Broadway”), Sean Schaplowsky (“Schaplowsky”), and Michael Williams (“Williams”)

10   (collectively, the “Underlying Plaintiffs”) seek damages for injuries sustained on January 17,

11   2015. (Id. at 2–3.) The Underlying Plaintiffs allege Defendants negligently failed to provide

12   patrons with a safe environment and negligently failed to train, supervise, and/or monitor their

13   employees, thereby resulting in injury to “their health, strength, and activity, . . . grievous injury

14   to their body and profound shock and injury to their person and nervous system, all of which .

15   . . resulted in great mental, physical, and nervous pain and suffering.” (Id. at 3–4; ECF No. 11-1

16   at 7–9.) The complaint in the Underlying Action also alleges Defendants were in violation of

17   Sacramento City Code § 5.108.190, which conditions the issuance of the Press Club’s

18   entertainment permit upon the establishment’s fulfillment of certain requirements, such as

19   ensuring the prompt and orderly dispersal of crowds from the area after entertainment has ended.

20
     1
             Both Plaintiff and Defendants have submitted Requests for Judicial Notice. (See ECF
21
     Nos. 11-1, 15-2.) The Court will only judicially notice the documents upon which it relies. Here,
22   the only document at issue in the requests for judicial notice upon which the Court relies is the
     state court complaint for the Underlying Action. The Court may take judicial notice of facts that
23   can be “accurately and readily determined from sources whose accuracy cannot reasonably be
     questioned.” Fed. R. Evid. 201(b). The record of a state court proceeding is one such source.
24   NuCal Foods, Inc. v. Quality Egg LLC, 887 F. Supp. 2d 977, 984 (E.D. Cal. 2012); see also
     Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012). The Court cannot accept the
25
     representations made in the state court documents as true, but it may take judicial notice of the
26   documents themselves and the fact that those representations were made. NuCal Foods, Inc., 887
     F. Supp. 2d at 984–85. Subject to that caveat, Plaintiff’s request for judicial notice of Exhibit A
27   — Underlying Plaintiffs’ complaint in Broadway, et al. v. Johnston, et al., No. 34-2017-
     00205761-CU-PO-GDS — is GRANTED.
28

                                                         2
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 3 of 12


 1   (ECF No. 15-3 at 4; ECF No. 11-1 at 9–12.) The Underlying Plaintiffs also allege Defendants’

 2   failure to ensure the prompt and orderly dispersal of crowds from outside the Press Club is an

 3   alternative cause of their injuries. (ECF No. 15-3 at 5; ECF No. 11-1 at 12–15.)

 4          On March 3, 2015, the City of Sacramento Business Compliance Division issued an

 5   administrative penalty of $999.99 to the Press Club and Defendants for failing to comply with the

 6   condition of their entertainment permit requiring the prompt and orderly dispersal of crowds after

 7   closing time. (ECF No. 15-3 at 5–6.) The penalty was ultimately upheld after a public hearing on

 8   the issue was held on June 24, 2015. (Id. at 6.) The Underlying Plaintiffs testified during the

 9   hearing that they left the Press Club around 1:45 to 1:50 am and were waiting for a friend to pick

10   them up when Schaplowsky became involved in an altercation. (Id. at 7.) Broadway and

11   Williams testified that they rushed to assist Schaplowsky, and during the fight all three were

12   stabbed. (Id.) Williams testified that Schaplowsky was walking in a crosswalk when a man ran

13   up to Schaplowsky and punched him in the face, even though Schaplowsky did nothing to

14   provoke him. (Id. at 8.) Williams further testified that there were two security guards outside of

15   the Press Club telling people to disperse, but neither did anything to stop the altercation nor did

16   they help Schaplowsky during the fight. (Id.) The police report indicates Plaintiffs appeared to

17   be intoxicated, but does not mention alcohol otherwise. (Id. at 9.)

18                  B.      The Policy

19          Plaintiff issued a General Liability Policy to “Roger & Kirk Johnston dba: The Press

20   Club” for the period of September 3, 2014 to September 3, 2015 (the “Policy”). (Id. at 10; ECF
21   No. 16-1 at 2.) The Policy contained an exclusion of “Liquor Liability,” which means it does not

22   cover “bodily injury . . . by reason of . . . causing or contributing to the intoxication of any person

23   . . . if you are in the business of selling . . . alcoholic beverages.” (ECF No. 16-1 at 2.) Therefore,

24   Defendants also purchased Liquor Liability coverage (“LLC”) from Plaintiff to fill this gap. (Id.)

25   The LLC “promises coverage for liability for bodily injury ‘imposed on the insured by reason of

26   selling of, service or furnishing any alcoholic beverage.’” (Id. at 5 (citing ECF No. 11-3 at 11).)
27          Defendants sought coverage with respect to the Underlying Action, and Plaintiff

28   disclaimed coverage on the basis that the Underlying Plaintiffs’ injuries “were not alleged to be

                                                         3
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 4 of 12


 1   caused by the Press Club’s selling, serving, or furnishing of alcoholic beverages to anyone.”

 2   (ECF No. 15-3 at 10–11.) While the parties continued to discuss coverage, Plaintiff “agreed to

 3   provide Defendants with a defense to the Underlying Action subject to a reservation of rights,

 4   including the right to bring the instant declaratory relief action and the right to seek

 5   reimbursement of any defense fees and costs incurred.” (Id. at 11–13.)

 6                  C.      Procedural History

 7          On October 9, 2018, Plaintiff filed its Complaint alleging a single claim for a declaratory

 8   judgment that seeks a declaration from this Court that:

 9                  [T]here is no coverage for Defendants under the Policy with respect
                    to the Underlying Action because:
10
                    (a) There is no indication that Underlying Plaintiffs seek to impose
11                  liability upon Defendants “by reason of the selling, serving or
                    furnishing of any alcoholic beverage,” thus precluding any potential
12                  for coverage under the Policy; and

13                  (b) Even if the Underlying Plaintiffs were seeking to impose liability
                    upon Defendants “by the reason of the selling, serving or furnishing
14                  of any alcoholic beverage,” Cal. Civ. Code § 1714 and Cal. Bus. &
                    Prof. Code § 25602 precludes any potential for coverage under the
15                  Policy[;] . . .

16                  [and] Defendants are required to reimburse [Plaintiff] for all fees and
                    costs that [Plaintiff] has incurred to defend them in the Underlying
17                  Action because the Underlying Action never was potentially covered
                    under the Policy.
18

19   (ECF No. 1 at 7.) On November 13, 2018, Plaintiff filed the instant motion for summary

20   judgment. (ECF No. 11.) On December 27, 2018, Defendants filed an opposition (ECF No. 15),

21   and on January 3, 2019, Plaintiff filed a reply (ECF No. 16).

22          II.     STANDARD OF LAW

23          Summary judgment is appropriate when the moving party demonstrates no genuine issue

24   of any material fact exists and the moving party is entitled to judgment as a matter of law. Fed.

25   R. Civ. P. 56(a); Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). Under summary

26   judgment practice, the moving party always bears the initial responsibility of informing the

27   district court of the basis of its motion, and identifying those portions of “the pleadings,

28   depositions, answers to interrogatories, and admissions on file together with affidavits, if any,”


                                                         4
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 5 of 12


 1   which it believes demonstrate the absence of a genuine issue of material fact. Celotex Corp. v.

 2   Catrett, 477 U.S. 317, 323 (1986). “[W]here the nonmoving party will bear the burden of proof

 3   at trial on a dispositive issue, a summary judgment motion may properly be made in reliance

 4   solely on the pleadings, depositions, answers to interrogatories, and admissions on file.” Id. at

 5   324 (internal quotation marks omitted). Indeed, summary judgment should be entered against a

 6   party who does not make a showing sufficient to establish the existence of an element essential to

 7   that party’s case, and on which that party will bear the burden of proof at trial.

 8          If the moving party meets its initial responsibility, the burden then shifts to the opposing

 9   party to establish that a genuine issue as to any material fact does exist. Matsushita Elec. Indus.

10   Co. v. Zenith Radio Corp. (Matsushita), 475 U.S. 574, 585–87 (1986); First Nat’l Bank of Ariz. v.

11   Cities Serv. Co., 391 U.S. 253, 288–89 (1968). In attempting to establish the existence of this

12   factual dispute, the opposing party may not rely upon the denials of its pleadings, but is required

13   to tender evidence of specific facts in the form of affidavits, and/or admissible discovery material,

14   in support of its contention that the dispute exists. Fed. R. Civ. P. 56(c). The opposing party

15   must demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome

16   of the suit under the governing law, and that the dispute is genuine, i.e., the evidence is such that

17   a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty Lobby,

18   Inc., 477 U.S. 242, 248, 251–52 (1986).

19          In the endeavor to establish the existence of a factual dispute, the opposing party need not

20   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual
21   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

22   trial.” First Nat’l Bank of Ariz., 391 U.S. at 288–89. Thus, the “purpose of summary judgment is

23   to ‘pierce the pleadings and to assess the proof in order to see whether there is a genuine need for

24   trial.’” Matsushita, 475 U.S. at 587 (quoting Rule 56(e) advisory committee’s note on 1963

25   amendments).

26          In resolving the summary judgment motion, the court examines the pleadings, depositions,
27   answers to interrogatories, and admissions on file, together with any applicable affidavits. Fed.

28   R. Civ. P. 56(c); SEC v. Seaboard Corp., 677 F.2d 1301, 1305–06 (9th Cir. 1982). The evidence

                                                         5
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 6 of 12


 1   of the opposing party is to be believed and all reasonable inferences that may be drawn from the

 2   facts pleaded before the court must be drawn in favor of the opposing party. Anderson, 477 U.S.

 3   at 255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s

 4   obligation to produce a factual predicate from which the inference may be drawn. Richards v.

 5   Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985), aff’d, 810 F.2d 898 (9th Cir.

 6   1987). Finally, to demonstrate a genuine issue that necessitates a jury trial, the opposing party

 7   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

 8   Matsushita, 475 U.S. at 586. “Where the record taken as a whole could not lead a rational trier of

 9   fact to find for the nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587.

10          III.    ANALYSIS

11          Plaintiff moves for summary judgment as to its single declaratory judgment claim, arguing

12   (1) there is no potential for coverage under the Policy for the Underlying Action because liability

13   is not premised on the service of any alcoholic beverage and (2) coverage under the Policy is

14   barred by operation of California’s dram shop laws. (See ECF No. 11 at 13–14 (citing Cal. Bus.

15   & Prof. Code § 25602(b)).) The Court will address both arguments in turn.

16                  A.      Interpretation of the Policy

17          As stated previously, the LLC provides that Plaintiff “will pay those sums that the insured

18   becomes legally obligated to pay as damages because of ‘injury’ to which the insurance applies if

19   liability for such ‘injury’ is imposed on the insured by reason of the selling, serving or furnishing

20   of any alcoholic beverage.” (ECF No. 11-3 at 11.) There is no dispute the Underlying Plaintiffs
21   suffered an “injury,” but the parties disagree as to the meaning of the phrase “by reason of.”

22          The California Supreme Court has held that “[i]nterpretation of an insurance policy is a

23   question of law and follows the general rules of contract interpretation.”2 MacKinnon v. Truck

24   Ins. Exch., Inc., 31 Cal. 4th 635, 647 (2003) (citing Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1,

25   18 (1995)). Judicial interpretation is guided by the “clear and explicit” meaning of the contract

26
27   2
             Although the California Supreme Court’s decision in MacKinnon dealt with traditional
     absolute pollution exclusions in the context of commercial general liability, the Court finds that
28   its reasoning is equally instructive on interpreting liquor liability exclusions.

                                                        6
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 7 of 12


 1   provisions in their “ordinary or popular sense,” unless the parties use the terms in a technical

 2   sense or assign a special meaning by usage. See MacKinnon, 31 Cal. 4th at 647–48; Cal. Civ.

 3   Code §§ 1638–44. A contract provision will be considered ambiguous when it is capable of two

 4   or more reasonable interpretations. See MacKinnon, 31 Cal. 4th at 648. However, the language

 5   of a contract must be interpreted as a whole and cannot be found ambiguous in the abstract. Id.

 6   (citing Waller, 11 Cal. 4th at 18). Furthermore, “insurance coverage is ‘interpreted broadly so as

 7   to afford the greatest possible protection to the insured, [whereas] . . . exclusionary clauses are

 8   interpreted narrowly against the insurer.’” Id. (quoting White v. Western Title Ins. Co., 40 Cal. 3d

 9   870, 881 (1985)).

10          “[A]ny exception to the performance of the basic underlying obligation must be so stated

11   as clearly to apprise the insured of its effect. Thus, the burden rests upon the insurer to phrase

12   exceptions and exclusions in clear and unmistakable language. The exclusionary clause must be

13   conspicuous, plain and clear.” Id. (internal quotations, citations, and emphasis omitted). This

14   rule is specifically applicable where “the coverage portion of the insurance policy would lead an

15   insured to reasonably expect coverage for the claim purportedly excluded.” Id. (citing Gray v.

16   Zurich Ins. Co., 65 Cal. 2d 263, 272–73 (1966)). Thus, the insured bears the burden of

17   establishing that the claim is within the basic scope of coverage, and the insurer bears the burden

18   of establishing that the claim is specifically excluded. See id.; Aydin Corp. v. First State Ins. Co.,

19   18 Cal. 4th 1183, 1188 (1998).

20          “California courts recognize that § 25602(b) ‘does not preclude all actions against [bar
21   owners],’ and that a bar owner has a ‘duty of care to take reasonable steps to protect his or her

22   guests from the aggressive conduct of other persons on the premises.” See N. E. Ins. Co. v.

23   Masonmar, Inc., No. 1:13-CV-364 AWI SAB, 2014 WL 1247604, at *5 n.4 (E.D. Cal. Mar. 25,

24   2014) (quoting Cantwell v. Peppermill Inc., 25 Cal. App. 4th 1797, 1801 (1994)). The

25   Underlying Plaintiffs’ claims — negligent failure to provide patrons with a safe environment or

26   negligent failure to train employees, negligence per se for a violation of Sacramento City Code §
27   5.108.190, and negligent failure to disperse patrons from the vicinity of the Press Club at closing

28   time — are based on a premises liability theory. Id. at *3. In Delgado v. Trax Bar & Grill, 36

                                                        7
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 8 of 12


 1   Cal. 4th 224 (2005), the California Supreme Court held that “a tavern keeper’s duty to protect

 2   patrons arises from one of several circumstances, none of which necessarily involves or depends

 3   upon the furnishing of alcohol.” N. E. Ins. Co., 2014 WL 1247604, at *3. Under Delgado,

 4   regardless of whether anyone has been furnished alcohol, the duty to protect may arise and

 5   liability may be imposed. 36 Cal. 4th at 235 (“Courts have found such a special relationship in

 6   cases involving the relationship between business proprietors such as shopping centers,

 7   restaurants, and bars, and their tenants, patrons, or invitees . . . [it is] ‘well established’ . . . that a

 8   proprietor[’]s ‘general duty of maintenance, which is owed to tenants and patrons, . . . include[s]

 9   the duty to take reasonable steps to secure common areas against foreseeable criminal acts of

10   third parties that are likely to occur in the absence of such precautionary measures.” (emphasis

11   in original)). The theory behind the Underlying Plaintiffs’ claims is failure to protect, not

12   furnishing alcohol.

13           In N. E. Ins. Co., a court in this district dealt with substantially similar underlying facts

14   and questions of law regarding a near-identical LLC policy. 2014 WL 1247604, at *1.

15   Individuals visiting a bar operated by the defendant became involved in an altercation with other

16   customers in which they were attacked, stabbed, and struck repeatedly. Id. These individuals

17   filed a personal injury suit against the defendant alleging negligence for failure to provide

18   adequate security measures, failure to protect them from the other customers, and continuing to

19   serve alcohol when the bar should not have done so. Id. at *2. The individuals demanded the

20   plaintiff, an insurance company which issued to the defendant a commercial general liability
21   (“CGL”) policy3 and LLC policy, pay its policy limits to settle their claims against the defendant.

22   Id. at *1–2. The plaintiff then sought a declaration in federal court that its $100,000 ABL sets the

23   applicable policy limits for the individuals’ case. Id. at *3. Both the plaintiff and the defendant

24   moved for summary judgment, disputing the meaning of the phrase “by reason of” in the LLC

25

26
     3
            The CGL policy was modified by an Assault and Battery Limitation (“ABL”)
     endorsement, which reduced liability under the CGL to $100,000 “for damages and
27   supplementary payments alleged or claimed for, among other thin[g]s, ‘bodily injury’ resulting
     from assault and battery or physical altercations that occur in, on, near or away from the insured’s
28   premises.” Id. at *1.

                                                            8
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 9 of 12


 1   policy. Id. at *4–6. The court found the theory behind the individuals’ claims was also based on

 2   premises liability. Id. at *3. Applying California and Illinois case law regarding insurance and

 3   contract interpretation, it found “by reason of” is similar to “for,” “because of,” and “on account

 4   of,” and expresses “a link, as opposed to creating a standard of causation.” Id. at *6 (citing

 5   cases). Accordingly, the relevant question was “whether the negligent protection claim against

 6   [the defendant] would create liability by reason of, i.e. because of or an account of, the selling,

 7   serving, or furnishing of any alcoholic beverage.” Id.

 8           The court examined the CGL versus the LLC and noted the structure of the former “shows

 9   that the LLC is designed to provide coverage for the claims that the CGL’s Liquor Liability

10   Exclusion would otherwise exclude.” Id. at *8. The court stated:

11                   First, the title of the CGL’s “Liquor Liability Exclusion” is a mirror
                     image of the LLC’s “Liquor Liability Coverage Form” title. This
12                   indicates a relationship between the LLC’s coverage provision and
                     the CGL’s exclusion. Second, and relatedly, the CGL’s Liquor
13                   Liability Exclusion applies if the insured is in the business of
                     manufacturing, distributing, selling, serving, or furnishing alcohol,
14                   while the LLC applies to liability imposed by reason of selling,
                     serving, or furnishing alcohol. Although “manufacturing” and
15                   “distributing” are not part of the LLC’s coverage language, the
                     LLC’s use of the terms “selling, serving, or furnishing” further
16                   indicates a relationship between the LLC and the CGL Liquor
                     Liability Exclusion. Third, the exact three categories excluded by
17                   the CGL Liquor Liability Exclusion (causing or contributing to
                     intoxication, provision of alcohol to a minor or drunkard, and
18                   violation of an alcohol related statute) are expressly excepted from
                     the LLC’s “Your Product” exclusion. If the LLC’s covering clause
19                   did not include those three categories of liability, then there would
                     be no need to except them from the “Your Product” exclusion. That
20                   is, there is no need to say that an exclusion does not apply in three
                     circumstances, if the three circumstances are not already covered by
21                   the policy. Fourth, although the LLC’s covering language does not
                     list the CGL’s three liquor liability exclusions, liability for causing
22                   or contributing to intoxication, serving alcohol to a minor, or
                     breaking a law relating to the provision of alcohol, could all
23                   reasonably be construed as liability that is imposed “by reason of the
                     selling, serving, or furnishing of any alcoholic beverage.”
24
     Id. Based on the foregoing, the court interpreted “the LLC as covering claims that stem from the
25
     actual provision of alcohol or the violation of a statute/regulation relating to the sale, gift,
26
     distribution, or use of alcohol.” Id. at *9. The court noted this interpretation “respects the
27
     meaning ‘by reason of,’” and is consistent with the plain language of the LLC and the structure of
28

                                                          9
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 10 of 12


 1   the entire policy as a whole. Id. Based on this reading of the LLC, the court ultimately found the

 2   individuals’ failure to protect claim was not covered by the policy and granted the plaintiff’s

 3   motion for summary judgment. Id.

 4           Here, as the relevant sections of the Policy and the LLC in the instant matter are the exact

 5   same as those in N. E. Ins. Co. (see ECF No. 11-3 at 11–12; ECF No. 15-7 at 24–25), the Court

 6   adopts N. E. Ins. Co.’s interpretation of “by reason of.” Accordingly, the relevant question is

 7   whether the claims would create liability “by reason of, i.e. because of or on account of, the

 8   selling, serving, or furnishing of any alcoholic beverage.” Id. at *6. For the same four reasons

 9   articulated in N. E. Ins. Co. above, the Court finds “the structure of the Policy shows that the LLC

10   is designed to provide coverage for the claims that the [Policy’s] Liquor Liability Exclusion

11   would otherwise exclude.” Id. The Court therefore also interprets the instant LLC “as covering

12   claims that stem from the actual provision of alcohol or the violation of a statute/regulation

13   relating to the sale, gift, distribution, or use of alcohol.” Id. at *9. Under this interpretation of the

14   LLC, the Underlying Plaintiffs’ claims — for negligent failure to provide patrons with a safe

15   environment or negligent failure to train employees, negligence per se for a violation of

16   Sacramento City Code § 5.108.190, and negligent failure to disperse patrons from the vicinity of

17   the Press Club at closing time — are not covered.

18           The failure to protect claims articulated by Delgado are the type of claims alleged by the

19   Underlying Plaintiffs in the Underlying Action. Such claims focus on how an establishment

20   failed to properly protect its invitees — they “do not include serving alcohol to minors or
21   intoxicated persons, and they do not include either causing or contributing to intoxication.” Id.

22   Further, there is “no indication that a statute, ordinance, or regulation relating to the sale, gift,

23   distribution or use of alcohol was violated.” Id. Accordingly, any liability for the Underlying

24   Plaintiffs’ failure to protect claims “would not be by reason of/because of the selling, serving, or

25   furnishing of alcohol.”4 Id.; see also Cantwell, 25 Cal. App. 4th at 1801 (“The gravamen of the

26   4
            As previously noted, the Underlying Plaintiffs allege Defendants violated Sacramento
27   City Code § 5.108.190, which conditions the issuance of the Press Club’s entertainment permit
     upon the establishment’s fulfillment of certain requirements, such as ensuring the prompt and
28   orderly dispersal of crowds from the area after entertainment has ended. (ECF No. 15-3 at 4;

                                                         10
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 11 of 12


 1   cause of action is that the injury resulted from respondent’s failure to protect patrons from the

 2   tortious or criminal conduct of others, and not from the furnishing of alcohol.”).

 3                  B.        California’s Dram Shop Laws

 4          Even if the Policy were to cover the Underlying Plaintiffs’ claims, the Underlying

 5   Plaintiffs do not assert any claims for negligent provision of alcohol. To the extent they do,

 6   Plaintiff is correct that California Business & Professions Code § 25602(b) provides that “[n]o

 7   person who sells, furnishes, gives, or causes to be sold, furnished, or given away, any alcoholic

 8   beverage [to a habitual or common drunkard or an obviously intoxicated person] shall be civilly

 9   liable to any injured person or the estate of such person for injuries inflicted on that person as a

10   result of intoxication by the consumer of such alcoholic beverage.” Plaintiff is further correct that

11   the only exception to this “sweeping civil immunity” is liability for providing alcohol to a clearly

12   intoxicated minor. (ECF No. 11 at 15); Cal. Bus. & Prof. Code § 25602.1; Strang v. Cabral, 37

13   Cal. 3d 720, 724 (1984); Ruiz v. Safeway, Inc., 209 Cal. App. 4th 1455, 1462 (2012). Defendants

14   do not contest this point in their opposition. (See ECF No. 15.) Accordingly, such claims are not

15   covered by the Policy.

16          IV.     CONCLUSION

17          Based on the foregoing, the Court hereby GRANTS Plaintiff’s Motion for Summary

18   Judgment (ECF No. 11) and DENIES as moot Defendants’ Motion for Leave to File a

19   Counterclaim (ECF No. 19).

20          It is declared that there is no coverage for Defendants under the Policy with respect to the
21   Underlying Action because: (1) there is no indication that Underlying Plaintiffs seek to impose

22   liability upon Defendants “by reason of the selling, serving or furnishing of any alcoholic

23   beverage,” thus precluding any potential for coverage under the Policy; and (2) even if the

24   Underlying Plaintiffs were seeking to impose liability upon Defendants “by reason of the selling,

25   serving or furnishing of any alcoholic beverage,” Cal. Civ. Code § 1714 and Cal. Bus. & Prof.

26   Code § 25602 precludes any potential for coverage under the Policy.
27
     ECF No. 11-1 at 9–12.) The Court finds the city code does not relate “to the sale, gift,
28   distribution or use of alcohol.”

                                                        11
     Case 2:18-cv-02729-TLN-AC Document 28 Filed 09/13/21 Page 12 of 12


 1          Defendants are further ordered to reimburse Plaintiff for all fees and costs Plaintiff has

 2   incurred to defend them in the Underlying Action. The Clerk of the Court is directed to enter

 3   judgment in favor of Plaintiff and close this case.

 4          IT IS SO ORDERED.

 5   Dated: September 10, 2021

 6

 7
                                                   Troy L. Nunley
 8                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       12
